Citation Nr: 0911569	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-41 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1961 to August 
1981.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a May 2007 Remand.  This matter was originally on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The Board previously remanded the issues of service 
connection for stomach ulcers and gastritis and lumbosacral 
strain for further evidentiary development in May 2007.   
While this case was in remand status, service connection was 
established for Barrett's esophagus with gastropathy (claimed 
as stomach ulcers and gastritis) and degenerative arthritis 
of the lumbosacral spine with spondylosis at L5-S1 by way of 
the October 2008 rating decision.  Thus, as the benefits 
sought on appeal were fully granted, the issues involving 
service connection of a stomach and low back disability are 
no longer before the Board.      


FINDING OF FACT

The evidence does not show that the Veteran has asthma 
related to his period of active military service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In October 2002 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In that regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claim.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The RO further addressed the element 
of degree of disability in said correspondence.

While the October 2002 VCAA notice letter did not adequately 
address the element of effective date and the Veteran was not 
otherwise advised of such element prior to the initial denial 
of his claim, such notice defect has been cured.  The Veteran 
was advised how VA assigns effective dates in the June 2007 
follow-up VCAA notice letter and the claim was subsequently 
readjudicated in October 2008.  

The Board further observes that the RO provided the Veteran 
with a copy of the May 2003 rating decision, the October 2004 
statement of the case (SOC), and the supplemental statements 
of the case dated in June 2005 and October 2008, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with a medical examination and 
medical opinion in connection with his claim and the 
examination report is deemed adequate for the purposes of 
this adjudication.  Additionally, service treatment records 
are of record and post-service treatment records adequately 
identified as relevant to the claim have been obtained, to 
the extent possible, and are also associated with the claims 
folder.  

The Board notes that the Veteran's representative asserted in 
the March 2009 Post-Remand Brief that the September 2008 VA 
examining pulmonologist improperly wrote in the examination 
report that the reading of the June 1975 radiological report 
was not consistent with an asthma finding because such 
statement was not actually included in the radiographic 
report.  However, review of the examination report reveals 
that the pulmonologist was properly commenting upon the 
findings reported in the radiological report based on his 
review and evaluation of those findings and was not 
suggesting, as has been asserted, that the statement was 
included in the radiographic report.  Thus, the examining 
pulmonologist's opinion is not deemed inadequate on such 
basis.     
 
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been substantial compliance with its prior Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.

Analysis

The Veteran contends that he first began to experience 
symptoms related to asthma and was first diagnosed with 
asthma in service.  See September 2008 VA respiratory 
examination report.  He seeks service connection for asthma 
on such basis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Board observes that the service 
treatment records show that the Veteran was treated for 
various respiratory-related illnesses that were typically 
accompanied by other complaints throughout service to include 
difficulty breathing related to chest pain, chronic cough 
with chest pain, viral illness, pharyngitis, upper 
respiratory infections, and pneumonia.  Also, it appears in a 
June 1975 radiographic report that a provisional diagnosis of 
"asthma attack" was noted; however, as will be explained 
below, the September 2008 VA examining pulmonologist reviewed 
the findings contained in the radiological report and found 
that they were not indicative of asthma.  Notably, the 
Veteran denied having asthma in the February 1981 retirement 
report of medical history.  Furthermore, although the Veteran 
has reported that he was diagnosed with asthma in service, 
there is no definitive finding or treatment for asthma shown 
in the service treatment records.    

The Board also notes that there is some question as to 
whether the Veteran is currently diagnosed with asthma.  In 
this regard, the Board observes that the Veteran told the 
examining pulmonologist at the September 2008 VA respiratory 
examination that he was first diagnosed with asthma 
approximately 30 years before and occasionally uses an 
inhaler to treat his asthma at this time.  Relevant VA 
treatment records indeed show that the Veteran has been 
prescribed an inhaler of albuterol; however, no clinical 
finding of asthma is apparent in the VA treatment records.  
Also, the September 2008 VA examining pulmonologist noted a 
diagnosis of "normal respiratory function with normal 
[pulmonary function tests] and normal [chest x-ray]" adding 
that the Veteran's dyspnea on exertion was most likely 
secondary to his cardiac status.  The examining pulmonologist 
further wrote that there was "no [respiratory] disease" in 
the diagnosis portion of the examination report beside 
"describe other condition".  However, he later identified 
asthma as a "problem associated with the diagnosis" in the 
same diagnosis portion of the examination report.  

Even if we assume, however, that the Veteran has a current 
diagnosis of asthma, the evidence does not further show that 
asthma is related to his period of active service.  The 
September 2008 examining pulmonologist attributed the 
Veteran's current dyspnea on exertion (i.e., shortness of 
breath) to his cardiac status.  The examining pulmonologist 
explained that the Veteran had normal respiratory function as 
demonstrated by normal chest x-ray and pulmonary function 
tests and, while he did have periods of upper respiratory 
infections and had a chest x-ray done for an "asthma 
attack" in the military, there was no record that he was 
diagnosed with asthma or received any treatment for asthma.  
He further stated that the Veteran's current respiratory 
symptoms were at least as likely as not secondary to his 
cardiac status, not a result of any military treatments for 
upper respiratory infections or pneumonia.  He added that the 
chest x-ray done in 1975 was not indicative of asthma.  The 
September 2008 VA examining pulmonologist has specialized 
medical expertise in the area of respiratory disorders and 
based his opinion on review of the claims folder and 
examination of the Veteran and there is no other competent 
medical opinion of record.  Thus, the Board affords the 
opinion great probative value.    


The Board recognizes that the Veteran has repeatedly asserted 
that his asthma is related to service.  However, he lacks the 
requisite medical expertise to render a competent diagnosis 
of asthma or a medical opinion regarding its cause.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, his 
opinion is afforded no probative value.  

Thus, asthma, if present, is not shown to have had its onset 
in service and is not otherwise shown to be related to 
service.  The September 2008 examining pulmonologist related 
the Veteran's current respiratory problems to non-service 
connected cardiac disability.  In consideration of the 
foregoing, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim and service 
connection for asthma is not warranted.
      
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


